DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 2/22/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 2/22/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicants states a Terminal disclaimer was filed on 2/22/2022 and that this over comes the rejection of Double Patenting. 

In regards to Argument 2, Applicant/s state/s Chen does not teaches fusing the image data and the point cloud data to produce a set of lane markings points in three-dimensional (3D) space that correlates to the image data and the point cloud data, therefore, the rejection of 35 U.S.C. 103 should be removed.

In regards to Argument 3, Applicant/s state/s Tan does not teaches fusing the image data and the point cloud data to produce a set of lane marking points in three-dimensional (3D) space that correlates to the image data and the point cloud data, therefore, the rejection of 35 U.S.C. 103 should be removed. 


Examiner’s Responses:
In response to Argument 1, The Examiner respectfully agrees. The Examiner states the rejection of Double Patenting has been removed.

In response to Argument 2, The Examiner respectfully disagrees. In response to Argument 2, The Examiner respectfully disagrees. The Examiner states that Chen does teach using 3D data for point cloud data and compares the points to a threshold value in the z-coordinate, paragraph 24. The Examiner interprets that the 3D point cloud points data must be merged with the image data. Furthermore, the Applicant argues that Chen does not fuse the point cloud data, and image data is false. When reviewing paragraph 20, one of ordinary skilled in the would read that Chen states fusion of point cloud data images to extract lane markings established on the ground. Additionally, the limitations of the claims were identified and correlated with the references as indicated above and in the first office action on the merits. The applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations as is required by 37 CFR §1.111(b). 

In response to Argument 3, The Examiner respectfully disagrees. In response to Argument 3, The Examiner respectfully disagrees. The Examiner states Tan teaches “we are almost the first to use the dense depth image, which are obtained by effectively fusing the 3D-Lidar and camera data, for curb detection,” on page 9049. Tan is capturing 3D Lidar data and then uses the data to merge with the image data to determine the exact depth range of the curb. 

In response to Argument 4, Applicant’s arguments, see Remarks, filed 2/22/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and due to the amendment to the claims, a new ground(s) of rejection is made in view of Chen et al (U.S. Patent Pub. No. 2017/0039436, hereafter referred to as Chen) in view of Tan (NPL “Robust Curb Detection with Fusion of 3D Lidar and Camera Data” Senors ISSN 1424-8220, 2014 pages 1-27) in view of Mou (U.S. Patent Pub. No. 2017/0371348, hereafter referred to as Mou).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al (U.S. Patent Pub. No. 2017/0039436, hereafter referred to as Chen) in view of Tan (NPL “Robust Curb Detection with Fusion of 3D Lidar and Camera Data” Senors ISSN 1424-8220, 2014 pages 1-27) in view of Mou (U.S. Patent Pub. No. 2017/0371348, hereafter referred to as Mou).

Regarding Claim 1, Chen teaches a system comprising: a data processor (paragraph 25, Chen teaches using a processor for lane detection.); and 
a multimodal lane detection module (paragraph 19, Chen capturing images and performing lane classification), executable by the data processor, the multimodal lane detection module being configured to: 
receive image data from an image generating device mounted on a vehicle (paragraph 23, Chen teaches a vehicle performing capturing image data and point cloud data simultaneously.); 
fit piecewise lines for each lane marking object detected in the received image data (paragraph 24-paragraph 30, Chen teaches capturing the lane information using point cloud data and registering the lane into the image information); 
paragraph 22, paragraph 25, Chen teaches using point cloud data and intensity information from the vehicle); 
fuse the image data and the point cloud data to produce a set of lane marking points (paragraph 20, Chen teaches using point cloud data and combining with image data.) in three-dimensional (3D) space (paragraph 24, Chen teaches using the 3D point cloud data can be combined with image.) that correlate to the image data and the point cloud data; and 
generate a lane marking map from the set of lane marking points (paragraph 24, Chen teaches using the 3D point cloud data can be combined with image.).  
Chen does not explicitly disclose fuse the image data and the point cloud data to produce a set of lane marking points in three-dimensional (3D) space that correlate to the image data and the point cloud data, based on a threshold, the threshold being linearly decreased according to a perspective depth of the lane marking points.
Tan is in the same field of art of image processing via navigation. Further, Tan teaches fuse the image data and the point cloud data to produce a set of lane marking points (Introduction, page 9051-9053, Tan teaches using the 3D LIDAR information and combine with the image data to determine the exact depth distance.) in three-dimensional (3D) space that correlate to the image data and the point cloud data (Introduction, page 9051-9053, Figure 3, Tan teaches using the 3D linear information and combine with the image data to determine the exact depth distance.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen by incorporating of the fusing of Lidar data with the image data to determine a depth image that is taught by Tan, to 
Chen and Tan is in the same field of art of point cloud detection of lanes on a vehicle. Further, Chen and Tan teaches based on a threshold, the threshold being linearly decreased according to a perspective depth of the lane marking points (paragraph 58, paragraph 59, paragraph 60, Mou teaches that the system corresponds pixel image to the lidar point clouds and the points and pixels are classified for the roadway or ground and then Mou uses the a threshold to determine if the point cloud can be correspond with the pixel data, thus, one of ordinary skilled in the art would interpret that the Mou is merging the pixel data and the point cloud data together.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen and Tan by incorporating the threshold of values that is taught by Mou, to make the invention that captures image of the street lane via camera and Lidar and then combining the image to determine the depth information of the car and lane via using a thresholding of the datas and providing autonomous driving for lane correction; thus, one of ordinary skilled in the art would be motivated to combine the references since it is desirable to also recognize potential anomalous conditions that may influence calibration and undertake appropriate remedial action(s) to mitigate potential degradation of the calibration; other desirable features and characteristics of 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Chen, Tan and Mou discloses wherein a neural network is used for identifying and labeling objects in the image data with object category labels on a per-pixel basis (paragraph 35, Chen teaches using the training images that segment the ground form the remaining portion of the point cloud and using a binary mask that allows white pixels to be the road and black pixels to non-round surface, thus, the Examiner interprets that Chen is segmenting and identifying and labeling objects of road and non-road regions.).  

In regards to Claim 3, Chen, Tan and Mou discloses wherein the neural network is configured to categorize each of pixels of the image data into classes corresponding to each of the lane marking object (paragraph 35, Chen teaches using a CNN that performs classification and segmentation, which is also really well known in the art.).  

In regards to Claim 4, Chen, Tan and Mou discloses wherein the image generating device includes an image camera or a motion video camera (paragraph 35, Chen teaches using cameras on the vehicle).  

In regards to Claim 5, Chen, Tan and Mou discloses wherein the distance and intensity measuring device includes a laser range finder (paragraph 22, Chen using LIDAR).  

In regards to Claim 6, Chen, Tan and Mou discloses wherein the multimodal lane detection operation is further configured to receive vehicle metrics related to an environment or a condition of the vehicle from a vehicle subsystem (paragraph 47, Chen teaches using GPS that provides distance information.).  

In regards to Claim 7, Chen, Tan and Mou discloses wherein the multimodal lane detection operation is further configured to align and orient the image data with a terrain map corresponding to a location and use a terrain map elevation data to transform the image data to the 3D space, wherein the location is a geographical location where the vehicle is located (paragraph 19-paragraph 25, Chen teaches using combining image data with point cloud information to provide lane detection.).25  

In regards to Claim 8, Chen, Tan and Mou discloses wherein lane markings formed from lane marking points are produced from each frame of the received image data and the corresponding point cloud data (paragraph 40-paragraph 45, Chen teaches performing image processing of combining the image data with point cloud data that is sent to a server that is later sent back to the navigation device.).  

Regarding Claim 9, Chen teaches a method comprising: receiving image data from an image generating device mounted on a vehicle (paragraph 23, Chen teaches a vehicle performing capturing image data and point cloud data simultaneously.); 
fitting piecewise lines for each lane marking object detected in the received image data (paragraph 3, paragraph 4, Chen teaches capturing the lane markings and candidates for the received image and registering it on the 2D image.); 
receiving point cloud data from a distance and intensity measuring device mounted on the vehicle (paragraph 22, paragraph 25, Chen teaches using point cloud data and intensity information from the vehicle); 
fusing the image data and the point cloud data to produce a set of lane marking points (paragraph 20, Chen teaches using point cloud data and combining with image data.) in three- dimensional (3D) space  (paragraph 24, Chen teaches using the 3D point cloud data can be combined with image.) that correlate to the image data and the point cloud data; 
based on a threshold, the threshold being linearly decreased according to a perspective depth of the lane marking points;
and 
generating a lane marking map from the set of lane marking points (paragraph 27, paragraph 28, paragraph 35, paragraph 43, Chen teaches classifying the land markings of the input cube image and then point cloud data, the Examiner interprets that the lane marking map is just an image that contains both point cloud data and image data for accurately detecting land markers.).
Chen does not explicitly disclose fusing the image data and the point cloud data to produce a set of lane marking points in three- dimensional (3D) space that correlate to the image 
Tan is in the same field of art of image processing via navigation. Further, Tan teaches fusing the image data and the point cloud data to produce a set of lane marking points (Introduction, page 9051-9053, Tan teaches using the 3D Lidar information and combine with the image data to determine the exact depth distance.) in three- dimensional (3D) space  (paragraph 24, Chen teaches using the 3D point cloud data can be combined with image.) that correlate to the image data and the point cloud data (Introduction, page 9051-9053, Figure 3, Tan teaches using the 3D lidar information and combine with the image data to determine the exact depth distance.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen by incorporating of the fusing of Lidar data with the image data to determine a depth image that is taught by Tan, to make the invention that captures image of the street lane via camera and Lidar and then combining the image to determine the depth information of the car and lane and providing autonomous driving for lane correction; thus, one of ordinary skilled in the art would be motivated to combine the references since robust curb detection in real environments can undoubtedly improve driving safety and benefit those systems in various tasks. In (page 9047, Tan).
Mou is in the same field of art of point cloud detection of lanes on a vehicle. Further, Mou based on a threshold, the threshold being linearly decreased according to a perspective depth of the lane marking points (paragraph 58, paragraph 59, paragraph 60, Mou teaches that the system corresponds pixel image to the lidar point clouds and the points and pixels are classified for the roadway or ground and then Mou uses the a threshold to determine if the point cloud can be correspond with the pixel data, thus, one of ordinary skilled in the art would interpret that the Mou is merging the pixel data and the point cloud data together.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen and Tan by incorporating the threshold of values that is taught by Mou, to make the invention that captures image of the street lane via camera and Lidar and then combining the image to determine the depth information of the car and lane via using a thresholding of the datas and providing autonomous driving for lane correction; thus, one of ordinary skilled in the art would be motivated to combine the references since it is desirable to also recognize potential anomalous conditions that may influence calibration and undertake appropriate remedial action(s) to mitigate potential degradation of the calibration; other desirable features and characteristics of the present invention will become apparent from the subsequent detailed description and the appended claims, taken in conjunction with the accompanying drawings and the foregoing technical field and background (paragraph 5, Mou).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 10, Chen, Tan and Mou discloses tracking lane markings formed from the lane marking points across a plurality of frames of the received image data (paragraph 41-paragraph 43, Chen).  

In regards to Claim 11, Chen, Tan and Mou discloses associating the same lane markings across the plurality of frames to form the lane marking map (paragraph 21-paragraph 30, Chen).  

In regards to Claim 12, Chen, Tan and Mou discloses wherein a smoothing technique is used to fit smooth new curves for each lane marking across the plurality of frames (paragraph 25, Chen).  

In regards to Claim 13, Chen, Tan and Mou discloses wherein the fusing includes projecting 3D point cloud data on to two- dimensional (2D) image data (paragraph 25-paragraph 30, Chen), and adding a 3D point cloud point to the set of lane marking points if a distance between a position of the projected 3D point cloud point in 2D space and a position of at least one of the piecewise lines is within a pre-determined threshold (paragraph 29-paragraph 37, Chen).  

In regards to Claim 14, Chen, Tan and Mou discloses receiving vehicle metrics via a Global Positioning System (GPS), an inertial measurement unit (IMU), or a radar, to determine at least one of a location, an orientation, or a speed of the vehicle (paragraph 47-paragraph 50, Chen).  

In regards to Claim 15, Chen, Tan and Mou discloses registering the point cloud data within a time range to a common coordinate space (paragraph 25-paragraph 30, Chen).  

In regards to Claim 16, Chen, Tan and Mou discloses generating an accumulated point cloud representing a collection of the point cloud data over time wherein the point cloud data are aligned (paragraph 25-paragraph 30, Chen).  

Regarding Claim 17, Chen teaches a non-transitory machine-useable storage medium embodying instructions which, when executed by a machine (paragraph 25, Chen teaches using a processor for lane detection.), cause the machine to: 
receive image data from an image generating device mounted on a vehicle (paragraph 24-paragraph 30, Chen teaches capturing image data from a vehicle): 
fit piecewise lines for each lane marking object detected in the received image data (paragraph 24-paragraph 30, Chen teaches capturing the lane information using point cloud data and registering the lane into the image information): 
receive point cloud data from a distance and intensity measuring device mounted on the vehicle (paragraph 24-paragraph 30, Chen): 
fuse the image data and the point cloud data to produce a set of lane marking points (paragraph 20, Chen teaches using point cloud data and combining with image data.) in three- dimensional (3D) space that correlate to the image data and the point cloud data: and 
generate a lane marking map from the set of lane marking points (paragraph 24, Chen teaches using the 3D point cloud data can be combined with image.).
Chen does not explicitly disclose fuse the image data and the point cloud data to produce a set of lane marking points in three- dimensional (3D) space that correlate to the image data and the point cloud data, based on a threshold, the threshold being linearly decreased according to a perspective depth of the lane marking points.
Introduction, page 9051-9053, Tan teaches using the 3D Lidar information and combine with the image data to determine the exact depth distance.) in three- dimensional (3D) space that correlate to the image data and the point cloud data (Introduction, page 9051-9053, Figure 3, Tan teaches using the 3D linear information and combine with the image data to determine the exact depth distance.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen by incorporating of the fusing of Lidar data with the image data to determine a depth image that is taught by Tan, to make the invention that captures image of the street lane via camera and Lidar and then combining the image to determine the depth information of the car and lane and providing autonomous driving for lane correction; thus, one of ordinary skilled in the art would be motivated to combine the references since robust curb detection in real environments can undoubtedly improve driving safety and benefit those systems in various tasks. In (page 9047, Tan).
Mou is in the same field of art of point cloud detection of lanes on a vehicle. Further, Mou teaches based on a threshold, the threshold being linearly decreased according to a perspective depth of the lane marking points (paragraph 58, paragraph 59, paragraph 60, Mou teaches that the system corresponds pixel image to the lidar point clouds and the points and pixels are classified for the roadway or ground and then Mou uses the a threshold to determine if the point cloud can be correspond with the pixel data, thus, one of ordinary skilled in the art would interpret that the Mou is merging the pixel data and the point cloud data together.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen and Tan by incorporating the threshold of values that is taught by Mou, to make the invention that captures image of the street lane via camera and Lidar and then combining the image to determine the depth information of the car and lane via using a thresholding of the datas and providing autonomous driving for lane correction; thus, one of ordinary skilled in the art would be motivated to combine the references since it is desirable to also recognize potential anomalous conditions that may influence calibration and undertake appropriate remedial action(s) to mitigate potential degradation of the calibration; other desirable features and characteristics of the present invention will become apparent from the subsequent detailed description and the appended claims, taken in conjunction with the accompanying drawings and the foregoing technical field and background (paragraph 5, Mou).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 18, Chen, Tan and Mou discloses wherein a neural network is used for identifying and labeling objects in the image data with object category labels (paragraph 31-paragraph 35, Chen teaches using a neural network).  

In regards to Claim 19, Chen, Tan and Mou discloses wherein the neural network is trained by using training images, wherein the training images include contexts of at least one of paragraph 31-paragraph 35, Chen teaches using a neural network).  

In regards to Claim 20, Chen, Tan and Mou discloses wherein the training images include an object labeling created manually or automated processes (paragraph 31-paragraph 35, Chen teaches using a neural network that labels the images).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664